Order, Surrogate’s Court, New York County, entered on November 23, 1970, insofar as appealed from, denying petitioners’ motion to approve the terms of a compromise and settlement and to dismiss the objections of the Attorney-General, unanimously affirmed, without costs and without disbursements. The Surrogate properly ruled that petitioners were not entitled to summary dismissal of the Attorney-General’s objections without a trial on the merits of the factual issues tendered. EPTL 8-1.4 authorizes the Attorney-General to raise the triable issues set forth in his objections to the proposed settlement wherein he alleges a breach of duty by the executors during their administration of the charitable trust property. Of course, the ultimate jurisdiction, decision and power to determine whether the settlement should be approved or not is vested solely in the court, with or without the Attorney-General’s approval. (See N. Y. Const., art. VI, § 12, subd. d; SCPA 201; Trustees of Sailors’ Snug Harbor v. Carmody, 158 App. Div. 738, 753, affd. 211 N. Y. 286; Matter of Reeder, 380 Mich. 655.) Concur—Stevens, P. J., McGivern, Markewich, Nunez and Kupferman, JJ.